07/29/2020



                                                                                           Case Number: DA 20-0352




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0352



IN THE MATTER OF THE ESTATE OF:

GARY ALLEN COOPER,                                   ORDER OF MEDIATOR APPOINTMENT

            Deceased.




        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Carey E. Matovich, P.O. Box 1098, Billings, MT
59103, (406)252-5500, cmatovich@mkhattorneys.com, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this July 29, 2020.



                                                        ,...6..-f
                                          Bowen Greenwood, Clerk of the Supreme Court

c:    Jack E. Sands, David J. Dietrich, Ben T. Sather, Jeffrey Edward Janca, Carey E.
Matovich